Case 4:19-cv-00300-RH-MJF Document 194-34 Filed 10/04/19 Page 1 of 19
Case 4:19-cv-00300-RH-MJF Document 149-1 Filed 09/16/19 Page 1 of 19

Exhibit 1

EXHIBIT. 2 ~

DATE Oo: f.(e
WITNESS tan |
ROCKIE DUSTIN, CSR, RPR
Case 4:19-cv-00300-RH-MJF Document 194-34 Filed 10/04/19 Page 2 of 19
Case 4:19-cv-00300-RH-MJF Document 149-1 Filed 09/16/19 Page 2 of 19

Report in Response to
Report of Dr. Daniel Smith

Dr. Michael Barber
Assistant Professor
Department of Political Science
Brigham Young University
724 Spencer W. Kimball Tower
Provo, UT 84604
barber@byu.edu
Case 4:19-cv-00300-RH-MJF Document 194-34 Filed 10/04/19 Page 3 of 19
Case 4:19-cv-00300-RH-MJF Document 149-1 Filed 09/16/19 Page 3 of 19

1 Introduction

I have been retained by counsel for the Secretary of State of Florida in Kelvin Jones,
et al., Plaintiffs, v. Ron DeSantis, et al., Defendants, Consolidated Case No. 4:19-cv-300,
currently pending in the U.S. District Court for the Northern District of Florida. I have
been asked to review and respond to the report submitted by Dr. Daniel Smith for the
plaintiffs. The documents produced by Dr. Smith describe his opinion of the impact of SB
7066, which was adopted by the Florida state legislature and signed into law by Governor
DeSantis on June 28, 2019. Dr. Smith makes the argument that among the population of
former felons in Florida, approximately 18% would be eligible under SB 7066 for restoration
of their voting rights. In this report I outline several ways in which the claims of Dr. Smith
are based on incomplete or inaccurate data for a subset of the state of Florida. As such, his

conclusions do not apply to many counties throughout the state.

2 Background and Qualifications

I am an assistant professor of political science at Brigham Young University and
faculty fellow at the Center for the Study of Elections and Democracy in Provo, Utah. I
received my PhD in political science from Princeton University in 2014. In my position as
a professor of political science, I have conducted research on a variety of election-related
topics in American politics and public opinion. Much of this research has been published
in peer-reviewed journals, including many of our discipline’s top journals. My c.v., which
details my publication record, is attached to this report as Appendix A. Much of my research
uses advanced statistical methods for the analysis of quantitative data. I have worked on
a number of research projects that use “big data” that include millions of observations,
including a number of state voter files and campaign contribution lists, including in Florida.
The data and methods I use here are consistent with my training in statistical analysis and

are well-suited for this type of analysis in political science and quantitative analysis more
Case 4:19-cv-00300-RH-MJF Document 194-34 Filed 10/04/19 Page 4 of 19
Case 4:19-cv-00300-RH-MJF Document 149-1 Filed 09/16/19 Page 4 of 19

generally. My complete c.v. with a complete listing of my education and publications is
appended to the end of this document.

I teach a number of undergraduate courses in American politics and quantitative
research methods.’ These include classes about political representation, Congressional elec-
tions, statistical methods, and research design.

I have worked as an expert witness in a number of election-related cases, including in
Florida. Cases in which I have testified at trial or by deposition are listed in my cv, which

is attached to the end of this report.

3 Summary of Dr. Smith’s Conclusions

The intent of Dr. Smith’s report is to quantify the number of former felons who
would be eligible for re-enfranchisement under SB 7066, which allows for re-enfranchisement
of former felons who have not committed murder or a sexual offense and who have paid off all
of their legal financial obligations (LFOs). Using two different data sources (which I discuss
later) he finds that a minority of former felons would be eligible for re-enfranchisement under
SB 7066 because of unpaid legal financial obligations. In the first dataset approximately 20%
of former felons would be eligible for re-enfranchisement under SB 7066 and in the second
dataset approximately 11% of former felons would be eligible for re-enfranchisement under
SB 7066,

Dr. Smith then compares the proportion of former felons who would be eligible for
re-enfranchisement under SB 7066 by ethnicity. He specifically compares the proportion of
White former felons and Black former felons who have no legal financial obligations and would
therefore be eligible for re-enfranchisement under the law. He does this county by county,
again using two different sources of data, for 48 of the 67 counties in Florida. The remaining
counties are not included because of data availability, which I discuss in more detail below.

In nearly all counties in both datasets, he finds that the proportion of White former felons

 

'The political science department at Brigham Young University does not offer any graduate degrees.

3
Case 4:19-cv-00300-RH-MJF Document 194-34 Filed 10/04/19 Page 5 of 19
Case 4:19-cv-00300-RH-MJF Document 149-1 Filed 09/16/19 Page 5 of 19

who have no outstanding legal financial obligations is higher than the proportion of Black
former felons who have no outstanding legal financial obligations. The rates of former felons
who are eligible for re-enfranchisement ranges dramatically across counties, from single digits
to more than 20 percent. As well, the difference between the rate for White former felons
and Black former felons ranges across counties between a few percentage points and more

than 15 percentage points.

4 Problems with data used by Dr. Smith

The critical assumption of the section above, however, is accepting the veracity of
the data used by Dr. Smith. On this, there is much less certainty, and Dr. Smith is upfront
in his report about many of these concerns. That doesn’t, however, negate the need to
summarize them collectively and discuss how they may lead to different results if he were
able to conduct the same analysis on a more complete dataset.

Throughout his report, Dr. Smith notes difficulties in obtaining the data he used in
his report. It would be useful to collect those various concerns and present them together to
consider the degree to which the data deviate from the ideal. Furthermore, it is important to
consider what the ideal dataset would include. This is true of any empirical project because,
while there are errors and variability inherent in any dataset, it is important to fully discuss
the degree of those errors and the limitations of the interpretation of any results derived
from those data so that undue confidence is not given to the resulting analysis. In this
case, to make accurate statements of the number of people who would be eligible for re-
enfranchisement under SB 7066, we would need a comprehensive database of former felons
who reside in Florida. This would include people who have committed felonies not only in
Florida but in other locations who have since moved to Florida. Furthermore, the dataset
would include information about the type of felony they committed as SB 7066 carves out

particular felonies that are not eligible for re-enfranchisement (broadly murder and certain
Case 4:19-cv-00300-RH-MJF Document 194-34 Filed 10/04/19 Page 6 of 19
Case 4:19-cv-00300-RH-MJF Document 149-1 Filed 09/16/19 Page 6 of 19

sexual offenses). Finally, it would include information about any outstanding legal financial
obligations that the person faces as a result of their conviction, including LFOs that have
been converted into civil liens.

The actual data that Dr. Smith uses in his report are far from this ideal in a number

of ways.

4.1 Dr. Smith uses two different data sources that yield different

results

Dr. Smith conducts his analysis on two different datasets. The first is a database
of former felons “who were not in the Florida Department of Corrections (FDC) custody
or supervision but have been released from county custody or supervision” [pg. 5]. My
understanding of these individuals is that they are former felons who were processed through
the criminal justice system entirely by the county and did not interact with state-level officials
at the Florida Department of Corrections. The other database is a list of former felons “who
have been released in FDC custody or supervision” [pg. 5]. In these cases these individuals
are included in the Offender Based Information System (OBIS) database maintained by the
Florida Department of Corrections. In both cases the data are incomplete in that there are
only data for 48 of the 67 counties in Florida.

Here I note that the proportion of former felons who have no outstanding LFOs is
dramatically different depending on the database you look at. Among those persons who
were entirely processed by the counties and not the Florida Department of Corrections,
twenty percent of them have no outstanding LFOs according to Dr. Smith’s data. However,
among those who were in the FDC’s OBIS database, indicating that they were processed
through the state rather than only the county, only 11.3 percent of these former felons have
no outstanding LFOs according to Dr. Smith’s data. It is interesting that there is such a
difference — nearly double between those who are only in the county database versus those

who are in the state database. This suggests that the application, amount, payment, and/or
Case 4:19-cv-00300-RH-MJF Document 194-34 Filed 10/04/19 Page 7 of 19
Case 4:19-cv-00300-RH-MJF Document 149-1 Filed 09/16/19 Page 7 of 19

tracking of LFOs could vary dramatically depending on whether the person is a former felon
from a county-level or state-level crime. However, because of missing data in Dr. Smith’s
report, we do not know if the proportions of former felons in these two databases is a correct
measure of the proportion of felons statewide who have been processed though the county
versus through the Florida Department of Corrections. And given the dramatic differences
in the proportion of people who have outstanding LFO’s in these different databases, this
would be important information to have when considering the total population of former
felons in the state and the overall share of this population that would be eligible for re-
enfranchisement under SB 7066.

These rates also differ across databases when comparing the proportion of former
felons with no LFOs across ethnicities. In the county database approximately 13.5% of
African Americans have no outstanding LFOs while in the state database approximately
8% of African Americans have no outstanding LFOs. Among former felons who are White,
23.6% have no outstanding LFOs in the county database while 13.5% have no outstanding
LFOs in the county database. While the two databases tell a similar story in Dr. Smith’s
report — that Whites are more likely to have paid off their LFOs than are African Americans
— the degree to which that inequality exists is different in the two different databases. This
raises a number of questions about how these LFOs are applied, how their application and
tracking may differ at the county versus state level, and whether either dataset is entirely
accurate. At the least, the differences across databases suggest that there are important
variables that predict these differences that have not been accounted for or measured that
could shed light on the process by which LFOs are assessed and paid off by former felons,
including the type of crime, the severity of the sentence, and the amount of money assessed

to the felon as an LFO.
Case 4:19-cv-00300-RH-MJF Document 194-34 Filed 10/04/19 Page 8 of 19
Case 4:19-cv-00300-RH-MJF Document 149-1 Filed 09/16/19 Page 8 of 19

4.2 Dr. Smith’s data are not comprehensive of the state of Florida

and cannot be relied upon to make statewide conclusions

Dr. Smith notes in his report that the data he uses include records of former felons
for 48 of the 67 counties in the state. Furthermore, these counties are not representative of
the state overall and are biased towards the less populous counties of the state. For example,
of the ten most populous counties in the state, Dr. Smith’s report includes data from only
four of these counties. This is important because in Section E of his report, Dr. Smith uses
the results he obtains from the 48-county sample to extrapolate to the entire state of Florida.
For example, he says “My preliminary analysis extrapolating from the 48 counties for which
the clerks of court have provided LFO data is...” He then goes on to provide estimates of
the proportion of former felons statewide who would be eligible for re-enfranchisement under
SB 7066 and further breaks these estimates down by the ethnicity of the former felon.

The problem with such extrapolation is that the 48 counties upon which the extrap-
olation is based are not representative of the entire state. A simple example would be to
extrapolate the temperature for October, November, and December based on temperature
data from the previous nine months. Such projections, of course, would dramatically over-
state the temperature of these remaining months of the year. Likewise, these 48 counties are
likely different from the omitted nineteen counties in a number of ways that could be related
to population demographics, crime rates, enforcement of the criminal code, sentencing, and
the application of legal fees to felons involved in the legal system. While we don’t have data
on many of these factors (if we did Dr. Smith would have simply included these counties in
his analysis), we do have data on the overall population of these counties that shows how the
omitted counties are systematically more likely to be the urban and more populous portions
of the state. Table 1 below shows a list of the 67 counties of Florida and the estimated
population of each county. The final column indicates if that county was included in the
data used in Dr. Smith’s report. Note that of the ten most populous counties, only four

are included. On the other hand, of the ten least populous counties in the state, eight are

iv
Case 4:19-cv-00300-RH-MJF Document 194-34 Filed 10/04/19 Page 9 of 19
Case 4:19-cv-00300-RH-MJF Document 149-1 Filed 09/16/19 Page 9 of 19

included in his analysis. Furthermore, if we consider the entire population of the counties
included in Dr. Smith’s report, they collectively account for less than half of the overall
population of the state. While the more relevant measure would be the overall population of
former felons in these counties, we do not have this measure at hand. However, among the
counties that are included in Dr. Smith’s report, the correlation between the population of
former felons and the overall population of the county is very high (0.81). This relationship
suggests that there are also other factors that are related to county population that also
relate to these measures of felon population, those who have outstanding legal fees, and
the relationship between these fees and the ethnicity of those who owe them. Together this
suggests that extrapolating the results found in these 48 counties is not wise and is likely to

lead to incorrect estimates of former felon statistics in the state.

4.3. Dr. Smith’s data contain numerous errors

Dr. Smith’s report is upfront about the number of possible errors in the data he is
using. He notes them throughout the report. However, it is useful to consider them together
to get a better sense of the many ways in which error is introduced into the dataset and
how those errors obscure the conclusions reached in the report. Dr. Smith takes much of his
data from the database of “Comprehensive Case Information System” which is maintained
by the Court of Clerks and Comptrollers. Of this database, he notes, “There are
also numerous instances of missing data, data entry errors, and inconsistent or illogical data
entries, all of which complicate the analysis” [pg. 15]. We are not provided any estimate of
the proportion of entries that suffer from these errors, so this problem could be very large,
while it is also possible that it could only affect a small number of the observations. At this
juncture, we simply do not know. Dr. Smith also notes that the data do not include people
who may have committed a felony in one county but have moved to another county since the
completion of their sentence. These people would also be omitted from the analysis as would

those with felonies from outside of Florida who have since moved to the state. We do not
Case 4:19-cv-00300-RH-MJF Document 194-34 Filed 10/04/19 Page 10 of 19
Case 4:19-cv-00300-RH-MJF Document 149-1 Filed 09/16/19 Page 10 of 19

Table 1: Florida Counties, Population, and Inclusion in Dr. Smith’s Report

 

 

Population Rank County Population Included in Dr. Smith Report
1 Miami-Dade 2,761,581

2 Broward 1,951,260

3 Palm Beach 1,485,941 x
4 Hillsborough 1,436,888

5 Orange 1,380,645 x
6 Pinellas 975,280

7 Duval 950,181 x
8 Lee 754,610 x
9 Polk 708,009

10 Brevard 596,849

11 Volusia 547,538 x
12 Pasco 539,630 x
13 Seminole 467,832 x
14 Sarasota 426,718 x
15 Manatee 394,855

16 Collier 378,488 a
17 Osceola 367,990

18 Marion 359,977 x
19 Lake 356,495

20 St. Lucic 321,128 x
21 Escambia 315,534

22 Leon 292,502

23 Alachua 269,956 x
24 St. Johns 254,261

25 Clay 216,072

26 Okaloosa 207,269 x
27 Hernando 190,865

28 Bay 185,287

29 Charlotte 184,998 x
30 Santa Rosa 179,349 x
31 Martin 160,912

32 Indian River 157,413 x
33 Citrus 147,929 x
34 Sumter 128,754

35 Flagler 112,067 x
36 Highlands 105,424 x
37 Nassau 85,832 x
38 Monroc 75,027 x
39 Putnam 74,163 x
40 Walton 71,375 =
41 Columbia 70,503 x
42 Jackson 48,305 x
43 Gadsden 45,894 x
44 Suwannce 44,191 x
45 Hendry 41,556 x
46 Okeechobee 41,537 x
AT Levy 40,770 x
48 DeSoto 37,489 x
49 Wakulla 32,461 x
50 Baker 28,355 x
51 Bradford 27,732 x
52 Hardee 27,245 x
53 Washington 24,880 x
54 Taylor 21,623 x
55. Holmes 19,477 x
56 Madison 18,529 x
57 Gilchrist 18,256 x
58 Dixie 16,700 x
59 Gulf 16,164

60 Union 14,940 x
61 Calhoun 14,587 x
62 Hamilton 14,310 x
63 Jefferson 14,288 x
64 Glades 13,724

65 Franklin 11,736 x
66 Lafayette 8,732 x
67 Liberty 8,457 x

 

 

 

 

 

 

https: //www.florida-demographics.com/counties_by_population

have any information about the proportion of these people who have outstanding LFOs, nor
whether the proportion of these people without LFOs is larger or smaller than the sample
analyzed by Dr. Smith. Finally, Dr. Smith’s data also do not include persons with former

federal felonies because the database from which he obtains his data are from county and
Case 4:19-cv-00300-RH-MJF Document 194-34 Filed 10/04/19 Page 11 of 19
Case 4:19-cv-00300-RH-MJF Document 149-1 Filed 09/16/19 Page 11 of 19

state records and not federal databases. Thus, former federal felons are also omitted from
his analysis. Dr. Smith notes that these omissions lead him to have less confidence in his
results and he states that “my findings should be taken as preliminary estimates, due to
limited available data” [pg. 44].

Finally, I note one last omission in Dr. Smith’s analysis, which is that he only
considers the rates of outstanding LFOs among White and Black former felons in the state.
There is no mention of other ethnicities, particularly Latinos, in his analysis. This is curious
since Latinos make up a large proportion of the state population (nearly 25%) and are
therefore likely to also represent a large proportion of the former felon population. This
leads to the question of where these individuals are in the data. Are they coded as White?
Are they not included in the analysis at all? In Tables 1 and 2 of Dr. Smith’s report it is
the case that the White and Black populations do not exactly sum to the total population,
which might suggest that the remaining population of former felons is Latino. However, the
remaining population is not nearly large enough to reflect the likely share of former felons
who are Latino given Florida’s substantial Latino population overall. For example, in the
last row of Table 1, Dr. Smith notes that the FDC database includes 258,938 total former
felons. 84,910 of those are identified as Black by his accounting. 166,344 of those people
are identified as White in the table. The remaining population that are neither Black nor
White is 7,684 (258,938 — 84,910 — 166,344 = 7,684), which is only slightly more than 2% of
the total population in this database. If these 2% of former felons who are neither Black nor
White represent the Latino population of former felons, then I would be highly suspicious
of the ethnicity classification in this database since an ethnicity that represents nearly 25%
of the state population should certainly reflect more than 2% of the population of former
felons. This is also the case for the data used in Table 2 of Dr. Smith’s report which uses
data that matches to the FDC’s OBIS database. Here the remaining population of former
felons that are neither Black nor White is 565 (116,318 — 44,071 — 71,682 = 565), which is

less than one percent of the total population of former felons in this database. Overall, this

10
Case 4:19-cv-00300-RH-MJF Document 194-34 Filed 10/04/19 Page 12 of 19
Case 4:19-cv-00300-RH-MJF Document 149-1 Filed 09/16/19 Page 12 of 19

leads me to think that the way in which the ethnicity of former felons is classified in these
data is either done in a way that is grouping Latinos with the White or Black population,
which would cause us to question the interpretation of the disparities Dr. Smith points out
in Figures 1 and 2 of his report, or is omitting this ethnic group altogether, which would
cause us to question the validity and comprehensiveness of the database and the results
obtained therefrom. However, we do not know the answer to this question because there is

no information in Dr. Smith’s report about how the ethnicity of former felons is determined.

5 Conclusion

Overall, Dr. Smith’s report leaves a number of questions regarding how SB 7066
will affect the former felon population of Florida for a variety of reasons. First, for more
than half of the state he simply does not have data about any of these variables. And
extrapolations from the data he does have is risky at best and misleading at worst given the
significant differences that exist among the sample of counties contained in his data and the
sample of counties omitted from his analysis. Furthermore, by his own admission the data
for the 48 counties that are included in his report include numerous errors and omissions that
without more details likely bias the results obtained and the subsequent interpretation of
those results. Furthermore, unusual statistics regarding the ethnicity of former felons leads to
questions regarding how ethnicity is determined in these data. Given the prominence placed
on the comparison across ethnicities in Dr. Smith’s report, combined with the unanswered
questions regarding how ethnicity is determined and where the state’s Latino former felons
are in the dataset lead me to place little weight on the results presented in his report and
the conclusions he draws from that report. More comprehensive and accurate data is needed
to make credible claims about how SB 7066 will impact the population of former felons and

whether or not the law would impact people of different ethnicities at different rates.

1]
Case 4:19-cv-00300-RH-MJF Document 194-34 Filed 10/04/19 Page 13 of 19
Case 4:19-cv-00300-RH-MJF Document 149-1 Filed 09/16/19 Page 13 of 19

Appendix A - curriculum vitae

12
Case 4:19-cv-00300-RH-MJF Document 194-34 Filed 10/04/19 Page 14 of 19
Case 4:19-cv-00300-RH-MJF Document 149-1 Filed 09/16/19 Page 14 of 19

Michael Jay Barber

 

CONTACT
INFORMATION

ACADEMIC
APPOINTMENTS

EDUCATION

RESEARCH
INTERESTS

PUBLICATIONS

Brigham Young University barber@byu.edu
Department of Political Science http://michaeljaybarber.com
724 KMBL Ph: (801) 422-7492

Provo, UT 84602

Brigham Young University, Provo, UT

2014 - present Assistant Professor, Department of Political Science
2014 - present Faculty Scholar, Center for the Study of Elections and Democracy

Princeton University Department of Politics, Princeton, NJ

Ph.D., Politics, July 2014
e Advisors: Brandice Canes-Wrone, Nolan McCarty, and Kosuke Imai

¢ Dissertation: “Buying Representation: the Incentives, Ideology, and Influence of
Campaign Contributions on American Politics”

¢ 2015 Carl Albert Award for Best Dissertation, Legislative Studies Section, American
Political Science Association (APSA)

M.A., Politics, December 2011
Brigham Young University, Provo, UT

B.A., International Relations - Political Economy Focus, April, 2008

e Cum Laude

American politics, congressional olarization, olitical ideolog , campaign finance survey re-
= ’ De , A
search

15, “Campaign Contributions and Donors’ Policy Agreement with Presidential
Candidates”, with Brandice Canes-Wrone and Sharece Thrower
Forthcoming at Presidential Studies Quarterly

l4. “Issue Politicization and Interest Group Campaign Contribution Strategies”,
with Mandi Eatough
Forthcoming at Journal of Politics

13. “Conservatism in the Era of Trump”, with Jeremy Pope
Forthcoming at Perspectives on Politics

12. “Legislative Constraints on Executive Unilateralism in Separation of Powers
Systems”, with Alex Bolton and Sharece Thrower
Forthcoming at Legislative Studies Quarterly

ll. “Electoral Competitiveness and Legislative Productivity”, with Soren Schmidt
Forthcoming at American Politics Research.
Case 4:19-cv-00300-RH-MJF Document 194-34 Filed 10/04/19 Page 15 of 19
Case 4:19-cv-00300-RH-MJF Document 149-1 Filed 09/16/19 Page 15 of 19

AVAILABLE
WORKING PAPERS

10. “Does Party Trump Ideology? Disentangling Party and Ideology in America”,
with Jeremy Pope
American Political Science Review, 2019, 113 (1) 38-54

9. “The Evolution of National Constitutions”, with Scott Abramson
Quarterly Journal of Political Science, 2019, Vol. 14, No. 1: 89-114

8. “Who is Ideological? Measuring Ideological Responses to Policy Questions in
the American Public”, with Jeremy Pope
Lhe Forum: A Journal of Applied Research in Contemporary Politics, 2018, 16 (1) 97-122

7. “Status Quo Bias in Ballot Wording”, with David Gordon, Ryan Hill, and Joe Price
The Journal of Experimental Political Science, 2017, 4 (2) 151-160.

6. “Ideologically Sophisticated Donors: Which Candidates Do Individual Con-
tributors Finance?”, with Brandice Canes-Wrone and Sharece Thrower
American Journal of Political Science, 2017, 61 (2) 271-288.

5. “Gender Inequalities in Campaign Finance: A Regression Discontinuity De-
sign”, with Daniel Butler and Jessica Preece
Quarterly Journal of Political Science, 2016, Vol. 11, No. 2: 219-248.

4. “Representing the Preferences of Donors, Partisans, and Voters in the U.S.
Senate”
Public Opinion Quarterly, 2016, 80: 225-249,

3. “Donation Motivations: Testing Theories of Access and Ideology”
Political Research Quarterly, 2016, 69 (1) 148-160.

2. “Ideological Donors, Contribution Limits, and the Polarization of State Leg-
islatures”
Journal of Politics, 2016, 78 (1) 296-310.

1. “Online Polls and Registration Based Sampling: A New Method for Pre-
Election Polling” with Quin Monson, Kelly Patterson and Chris Mann.
Political Analysis 2014, 22 (3) 321-335.

0. “Causes and Consequences of Political Polarization” In Negotiating Agreement

in Politics. Jane Mansbridge and Cathie Jo Martin, eds., Washington, DC: American
Political Science Association: 19-53. with Nolan McCarty. 2013.

e Reprinted in Solutions to Political Polarization in America, Cambridge University
Press. Nate Persily, eds. 2015

e Reprinted in Political Negotiation: A Handbook, Brookings Institution Press. Jane
Mansbridge and Cathie Jo Martin, eds. 2015

“A Revolution of Rights in American Founding Documents”
with Scott Abramson and Jeremy Pope (Under Review)

“Ideology as a Second Language”
with Jeremy Pope

“Ideological Disagreement and Pre-emption in Municipal Policymaking”
with Adam Dynes

“Estimating Neighborhood Effects on Turnout from Geocoded Voter Registration
Records.”

with Kosuke Imai
Case 4:19-cv-00300-RH-MJF Document 194-34 Filed 10/04/19 Page 16 of 19
Case 4:19-cv-00300-RH-MJF Document 149-1 Filed 09/16/19 Page 16 of 19

WORKS IN
PROGRESS

INVITED
PRESENTATIONS

CONFERENCE
PRESENTATIONS

“Who’s the Partisan: Are Issues or Groups More Important to Partisanship?”
with Jeremy Pope

“Super PAC contributions in Congressional Elections”

“Preferences for Representational Styles in the American Public”
with Ryan Davis and Adam Dynes

“Partisanship and Trolleyology”
with Ryan Davis

“Are Mormons Breaking Up with Republicanism? The Unique Political Behavior of Mormons
in the 2016 Presidential Election”

e Ivy League LDS Student Association Conference - Princeton University, November 2018,
Princeton, NJ

“Issue Politicization and Access-Oriented Giving: A Theory of PAC Contribution Behavior”

e Vanderbilt University, May 2017, Nashville, TN

“Lost in Issue Space? Measuring Levels of Ideology in the American Public”

e Yale University, April 2016, New Haven, CT

“The Incentives, Ideology, and Influence of Campaign Donors in American Politics”

e University of Oklahoma, April 2016, Norman, OK

“Lost in Issue Space? Measuring Levels of Ideology in the American Public”

e University of Wisconsin - Madison, February 2016, Madison, WI

“Polarization and Campaign Contributors: Motivations, Ideology, and Policy”

¢ Hewlett Foundation Conference on Lobbying and Campaign Finance, October 2014, Palo
Alto, CA

“Ideological Donors, Contribution Limits, and the Polarization of State Legislatures”

e Bipartisan Policy Center Meeting on Party Polarization and Campaign Finance, Septem-
ber 2014, Washington, DC

“Representing the Preferences of Donors, Partisans, and Voters in the U.S. Senate”

e Yale Center for the Study of American Politics Conference, May 2014, New Haven, CT

Washington D.C. Political Economy Conference (PECO):

e 2017 discussant

American Political Science Association (APSA) Annual Meeting:

e 2014 participant and discussant, 2015 participant, 2016 participant, 2017 participant,
2018 participant
Case 4:19-cv-00300-RH-MJF Document 194-34 Filed 10/04/19 Page 17 of 19
Case 4:19-cv-00300-RH-MJF Document 149-1 Filed 09/16/19 Page 17 of 19

TEACHING
EXPERIENCE

AWARDS AND
GRANTS

Midwest Political Science Association (MPSA) Annual Meeting:

e 2015 participant and discussant, 2016 participant and discussant, 2018 participant

Southern Political Science Association (SPSA) Annual Meeting:

e 2015 participant and discussant, 2016 participant and discussant, 2017 participant

Poli 315: Congress and the Legislative Process

e Fall 2014, Winter 2015, Fall 2015, Winter 2016, Summer 2017

Poli 328: Quantitative Analysis

e Winter 2017, Fall 2017

Poli 410: Undergraduate Research Seminar in American Politics

© Fall 2014, Winter 2015, Fall 2015, Winter 2016, Summer 2017

2019 BYU Mentored Environment Grant (MEG), American Ideology Project, $30,000
2017 BYU Political Science Teacher of the Year Award
2017 BYU Mentored Environment Grant (MEG), Funding American Democracy Project, $20,000

2016 BYU Political Science Department, Political Ideology and President Trump (with Jeremy
Pope), $7,500

2016 BYU Office of Research and Creative Activities (ORCA) Student Mentored Grant x 3

e Hayden Galloway, Jennica Peterson, Rebecca Shuel

2015 BYU Office of Research and Creative Activities (ORCA) Student Mentored Grant x 3

e Michael-Sean Covey, Hayden Galloway, Sean Stephenson

2015 BYU Student Experiential Learning Grant, American Founding Comparative Constitu-
tions Project (with Jeremy Pope), $9,000

2015 BYU Social Science College Research Grant, $5,000

2014 BYU Political Science Department, 2014 Washington DC Mayoral Pre-Election Poll (with
Quin Monson and Kelly Patterson), $3,000

2014 BYU Social Science College Award, 2014 Washington DC Mayoral Pre-Election Poll (with
Quin Monson and Kelly Patterson), $3,000

2014 BYU Center for the Study of Elections and Democracy, 2014 Washington DC Mayoral
Pre-Election Poll (with Quin Monson and Kelly Patterson), $2,000

2012 Princeton Center for the Study of Democratic Politics Dissertation Improvement Grant,
$5,000
Case 4:19-cv-00300-RH-MJF Document 194-34 Filed 10/04/19 Page 18 of 19
Case 4:19-cv-00300-RH-MJF Document 149-1 Filed 09/16/19 Page 18 of 19

2011 Princeton Mamdouha S. Bobst Center for Peace and Justice Dissertation Research Grant,
$5,000

2011 Princeton Political Economy Research Grant, $1,500

OTHER SCHOLARLY Expert Witness in NANCY CAROLA JACOBSON, et al., Plaintiffs, vs. LAUREL M. LEE, et
ACTIVITIES al., Defendants. Case No. 4:18-cv-00262 MW-CAS

Expert Witness in COMMON CAUSE, et al., Plaintiffs, vs. LEWIS, et al., Defendants. Case
No, 18-CVS-14001 (Wake County, North Carolina)

ADDITIONAL EITM 2012 at Princeton University - Participant and Graduate Student Coordinator
‘TRAINING

COMPUTER Statistical Programs: R, Stata, SPSS, parallel computing

SKILLS

Updated June 26, 2019
Case 4:19-cv-00300-RH-MJF Document 194-34 Filed 10/04/19 Page 19 of 19
Case 4:19-cv-00300-RH-MJF Document 149-1 Filed 09/16/19 Page 19 of 19

I, Michael Barber, am being compensated for my time in preparing this report at an hourly
rate of $400/hour. My compensation is in no way contingent on the conclusions reached as

a result of my analysis.

MLAS

Michael Barber

September 16, 2019

18
